After further reconsideration of the Restriction/Election Requirement mailed on 04/29/2021, the Examiner is hereby withdrawn the previous Requirement in favor of the instant Requirement.
 
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group 1:  The species of a packaging structure as shown in Fig.s 1A, 1B, 2A, 2B, 3A, 3B, 4A, 4B, 5A, 5B, 6A, 6B, 7A, 7B, 8A, 8B, 9A, 9B, 11A, 11B, 12A-12E.
Group 2:  The species of a packaging structure as shown in Fig.s 1C, 1E, 8C, 8D.
	Group 3:  The species of a packaging structure as shown in Fig. 1D.
Group 4:  The species of a packaging structure as shown in Fig.s 8E, 8F.
	Group 5:  The species of a packaging structure as shown in Fig.s 8G, 8H.
Group 6:  The species of a packaging structure as shown in Fig.s 8I, 8J.
Group 7:  The species of a packaging structure as shown in Fig.s 10A, 10B.
	Group 8:  The species of a packaging structure as shown in Fig.s 13A, 13B.
Group 9:  The species of a packaging structure as shown in Fig.s 14A, 14B, 15A, 15B, 16A, 16B.
	Group 10:  The species of a packaging structure as shown in Fig.s 17A, 17B.
	Group 11:  The species of a packaging structure as shown in Fig.s 18A, 18B, 19A, 19B.
	Group 12:  The species of a packaging structure as shown in Fig.s 20A, 20B.
	Group 13:  The species of a packaging structure as shown in Fig.s 21A, 21B, 22A, 22B.
	Group 14:  The species of a packaging structure as shown in Fig.s 23A, 23B.
	Group 15:  The species of a packaging structure as shown in Fig.s 24A, 24B.

	Group 17:  The species of a packaging structure as shown in Fig.s 26A, 26B.
	Group 18:  The species of a packaging structure as shown in Fig.s 27A, 27B.
	Group 19:  The species of a packaging structure as shown in Fig.s 28A, 28B.
	Group 20:  The species of a packaging structure as shown in Fig.s 29A, 29B.
	Group 21:  The species of a packaging structure as shown in Fig. 31C.

  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record and an additional search for each species and applying the prior art references to reject each species would pose a burden to the Examiner since the species are independent and distinct from each other
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that the independent claim 1 is generic.
There is an examination and/or search burden for these patentably distinct species due to their mutually exclusive characteristics as set forth above and also because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552.  The examiner can normally be reached on Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LUAN K BUI/Primary Examiner, Art Unit 3736